Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
In regards to claim 58, Padilla et al. (US-7845202 or EP 1903168 A2) discloses an interchangeable electro-mechanical lock core comprising: a lock core body 1; a moveable plug 2; a core keeper 4; an operator 5; an electromechanical control system 12, 14, 20, 21, 22; and an actuator 3.  Padilla et al. fails to disclose that the actuator 3 moves the core keeper from the retain position to the remove position.  Padilla et al. discloses that the actuator 3 is moved by actuator 9 causing the core keeper 4 to be engaged with the moveable plug 2 such that rotation of the moveable plug 2 causes movement of the core keeper from the retain position to the remove position.  Furthermore, Padilla et al. fails to disclose that the moveable plug is received by a control sleeve from which the core keeper extends.  The examiner can find no motivation to modify the device of Padilla et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 60, Padilla et al. (US-7845202 or EP 1903168 A2) discloses an interchangeable electro-mechanical lock core comprising: a lock core body 1; a moveable plug 2; a core keeper 4; an operator 5; an electromechanical control system 12, 14, 20, 21, 22; and an actuator 3.  Padilla et al. fails to disclose that the actuator 3 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        March 3, 2022